internal_revenue_service department of the treasury index no legend washington dc person to contact telephone number refer reply to op e ep t mea ate date t t a individual a individual b state y county c custodian m t i w u dear this is in response to a ruling_request submitted on your behalf by your authorized representative in a letter dated date regarding the federal_income_tax consequences of a proposed rollover of a distribution from a decedent’s individual_retirement_account ira through the decedent’s estate to an ira established by the spouse of the decedent the following facts and representations have been submitted on your behalf individual a’s spouse individual b whose date of birth was date died on date survived by individual a individual a‘s date of birth is january at the time of his death individual b was a resident of state y admitted to probate on december courts for county c issued to individual a as executrix of his estate individual b’s last will and testament was letters testamentary were with the clerk of in state y at the time of his death individual b owned an individual_retirement_arrangement ira which consisted of cash and marketable_securities with a fair_market_value of approximately dollar_figure tra is the custodian of the custodian m on date individual b executed a new designation of beneficiary form with respect to the ira individual b named his estate as the primary beneficiary of the ira beneficiary of his estate and was given the right to disclaim all or a portion of the bequest to her which disclaimed portion would pass into a_trust from which individual a was designated as the sole fer 6b oo y oo individual a would benefit for her life not and does not intend to make such a disclaimer individual a has individual a as sole trustee of individual b’s estate intends to distribute the entire balance of individual b’s ira through the estate to an ira maintained on her behalf she intends to name her four children as beneficiaries of her ira based on the foregoing facts individual a requests a ruling that she as the surviving_spouse and sole beneficiary of individual b’s estate which includes his ira may roll over under the spousal_rollover rules of sec_408 of the internal_revenue_code her late spouse’s ira maintained at custodian m the entire proceeds from the ira does not result under sec_408 in inclusion in income by either the estate or individual a so that the distribution of sec_408 of the code provides in general that except as otherwise provided in sec_408 any amount_paid or distributed from an ira shall be included in gross_income by the payee or distributee as the case may be sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies certain requirements sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which she receives the payment or distribution sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus a surviving_spouse for whose benefit the account is maintained and who acquired ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira generally if a decedent’s ira proceeds pass through a third party eg an estate and then are distributed to the decedent‘s surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the ira proceeds into her own ira however if a decedent’s estate is the beneficiary of a decedent’s ira proceeds and the decedent's surviving_spouse is the sole trustee of the estate and the sole beneficiary of the ira proceeds that pass through the estate then for purposes of sec_408 of the code the service will treat the surviving_spouse as having acquired the ira proceeds from the decedent and not from the estate thus with respect to your ruling_request we conclude as the surviving_spouse and sole trustee that individual a of her spouse’s estate which includes his ira may roll over under the spousal_rollover rules of sec_408 of the code individual b s ira to an ira established by individual a so that the distribution of the entire proceeds from the ira does not result in inclusion in income by either the estate or individual a under sec_408 this ruling letter is based on the assumption that both individual a’s ira and individual b’s ira satisfy the requirements of sec_408 of the code at all relevant times and that the rollover_contribution to individual a‘s ira will occur within days of the date of distribution of assets from individual b’s ira a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office nen yours ‘ bboa ied hk a chief employee_plans technical branch enclosures deleted copy of letter notice
